Exhibit 99.1 SPAR Group Reports 50% Increase in Third Quarter Revenue to $26.4 Million and 134% Increase in Net Income to $.03 per Diluted Share TARRYTOWN, NY – November 8, 2012 - SPAR Group, Inc. (NASDAQ: SGRP) ("we", the "Company" or "SPAR Group"), a leading supplier of retail merchandising and other marketing services throughout the United States and internationally, today announced third quarter 2012 financial results, including revenue of $26.4 million, gross profit of $6.5 million and net income attributable to SPAR Group, Inc. of $578,000 or $0.03 per diluted share.In the first nine months of 2012, the Company achieved revenue of $71.8 million, gross profit of $19.0 million, net income attributable to Spar Group, Inc. of $1.6 million, and diluted earnings per share of $0.07. Company Highlights · Third quarter 2012: o Revenue increased 50% to $26.4 million; o Gross profit increased 29% to $6.5 million; o Operating income increased 134% to $936,000; o Consolidated net income attributable to the Company increased 134% to $578,000, or $0.03 per diluted share. · Nine months of 2012: o Revenue increased 44% to $71.8 million; o Consolidated net income attributable to SPAR Group, Inc. increased 59% to $1.6 million, or $0.07 per diluted share; · Signed new contracts and expanded South African locations that will add a combined $20 million in revenue over next 12 months; · Book Value increased to $11.6 million as of September 30, 2012 compared to $9.3 million as of December 31, 2011; · Cash increased to $1.9 million compared to $1.7 million as of December 31, 2011 while the company decreased its lines of credit by just under $3 million, from $3.64 million to $757,000. "Management is pleased with the significant expansion in both our international and domestic businesses,” stated Gary Raymond, Chief Executive Officer of SPAR Group.“We remained disciplined during the third quarter, delivering strong revenue growth while simultaneously increasing our net income 134%.The Company sustained organic growth by signing multiple international contracts with Fortune 500 companies that we estimate will add $10 million in revenue over the next twelve months.Additionally, with our expansion into both the “Inland Territory” of South Africa and Romania, we believe that the Company will deliver an additional $10 million in annualized revenue.With this additional $20 million in annualized revenue, we are anticipating increased profitability in these important international markets.Our entire management team and board of directors are excited about the financial momentum we continue to build at SPAR Group as we head into our traditionally strongest performing quarter of the year.We believe that we will continue to find new opportunities for growth due to our strengthened balance sheet and earnings power.” -4- Financial Results for the three and nine month periods ended September 30, 2012 and 2011 For the Three Months Ended September 30, For the Nine Months Ended September 30, Change Change $ % $ % Net Revenue: Domestic $ $ $ 26
